MEMORANDUM**
California state prisoner Timothy Demetrius Johnson appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that his constitutional rights were violated when prison officials refused to correct false information in the report prepared in advance of his hearing before the Board of Prison Terms (“BPT”). We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir.1997), we affirm.
The district court properly dismissed Johnson’s action because his challenge to the procedures used before the BPT necessarily implicates the validity of his continued confinement. See id. (“Few things implicate the validity of continued confinement more directly than the allegedly improper denial of parole. This is true whether that denial is alleged to be improper based upon procedural defects in the parole hearing or upon allegations that parole was improperly denied on the merits.”). We reject Johnson’s contention that the Supreme Court’s decision in Wilkinson v. Dotson, — U.S. -, 125 S.Ct. 1242, 161 L.Ed.2d 253 (2005) alters this analysis.
Johnson’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.